United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
No appearance, for the Director

)
)
)
)
)
)
)
)

Docket No. 08-1034
Issued: February 13, 2009

Oral Argument January 8, 2009

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2008 appellant filed a timely appeal from the May 3 and December 3,
2007 merit decisions of the Office of Workers’ Compensation Programs, which denied
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case.
ISSUE
The issue is whether appellant sustained a traumatic emotional injury in the performance
of duty on or about July 24, 2006.
FACTUAL HISTORY
On February 8, 2007 appellant, then a 54-year-old modified distribution clerk, filed a
claim alleging that she sustained an emotional injury on July 24, 2006. She explained:
“On July 24, 2006, I left work, and called my psychiatrist, because I had
developed physical symptoms such as diarrhea and vomiting from finding out that
[my recording supervisor] Randy Cameron was going to become the supervisor

on the DBCS [Delivery Bar Code Sorter] machines, because [my immediate
supervisor] Janice Cooper had bid to another position.”
Appellant referred to an incident on March 11, 2005 when Mr. Cameron and another
individual “cornered me on the DBCS machines, I felt trapped. Out of fear, I talked loud to get
the attention of others in the area.” After that incident, appellant tried to avoid Mr. Cameron as
much as possible.1
Appellant submitted a July 24, 2006 disability slip from her psychiatrist, Dr. Mark A.
Kelley: “[Appellant] is disabled from her current work assignment starting today. This
disability will continue from now for a length of time that is not able to be determined.” On
September 11, 2006 Dr. Kelley wrote:
“[Appellant’s] on-the-job injury was the change in her work setting in which her
supervisor, who she could work well with, suddenly was no longer going to be her
supervisor and Mr. Cameron, who she has had problems with previously,
specifically two years ago, was announced to be her supervisor. In my opinion
she will not be able to return to work under the supervision of Mr. Cameron.”
On March 14, 2007 Dr. Kelley stated: “Due to the distress and psychological trauma
[appellant] experienced with Mr. Cameron she was not able to work under his supervision and
she became disabled from work when he was assigned to be her supervisor.” On November 1,
2006 he added:
“[Appellant] did have exacerbation of symptoms regarding [borderline personality
disorder] with finding herself in distressing circumstances by suddenly finding
[Mr.] Cameron becoming her immediate boss with her supervisor, [Ms.] Cooper,
moving to a different position. This change in her working circumstances was so
distressing for her she was not able to work. This disability was manifested with
a variety of symptoms of anxiety, belief that she was being deliberately treated
badly with paranoid features, having both anxiety symptoms and psychotic
symptoms, with difficulty with properly evaluating reality. These symptoms
included psychophysiological symptoms and conversion symptoms in which
physical complaints emerged in response to the mental distress she experienced.
Currently she has developed physical symptoms particularly involved in the
digestive track of nausea, vomiting, diarrhea, and abdominal discomfort.”
In a decision dated May 3, 2007, the Office denied appellant’s claim for compensation. It
found that she failed to establish a compensable factor of employment.
Following an oral hearing on September 19, 2007, an Office hearing representative issued
a decision on December 3, 2007 affirming the denial of appellant’s claim. The hearing
representative found that appellant submitted no evidence to support her assertion that she was to
work with Mr. Cameron.
1

In a separate case, OWCP File No. xxxxxx532, appellant claimed compensation for a traumatic emotional injury
on March 11, 2005. On appeal, Docket No. 08-2038, the Board affirmed the Office decisions denying benefits.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 But
workers’ compensation does not cover each and every illness that is somehow related to the
employment. When an employee experiences emotional stress in carrying out her employment
duties or has fear and anxiety regarding her ability to carry out her duties, and the medical
evidence establishes that the disability resulted from her emotional reaction to such situation, the
disability is generally regarded as due to an injury arising out of and in the course of
employment. By contrast, there are disabilities having some kind of causal connection with the
employment that are not covered under workers’ compensation because they are not found to
have arisen out of employment, such as when disability results from an employee’s fear of a
reduction-in-force or frustration from not being permitted to work in a particular environment or
to hold a particular position.3
Workers’ compensation does not cover an emotional reaction to an administrative or
personnel action unless the evidence shows error or abuse on the part of the employing
establishment.4 Fear of future injury is not a compensable factor of employment.5
ANALYSIS
Appellant alleged a psychological trauma on or about July 24, 2006 but it did not arise
from the duties she performed at work. She noted that she found out that Mr. Cameron was
going to become her immediate supervisor. Although this had some kind of connection to her
employment, workers’ compensation does not cover appellant’s emotional reaction to such news.
The organization of personnel is a managerial function. It lies outside the performance of
appellant’s assigned duties. In the absence of administrative error or abuse directly affecting
appellant, her disagreement with or objection to the reassignment of Mr. Cameron is not
compensable.
Appellant did not submit any evidence of administrative error or abuse. Although she
alleged a run-in with Mr. Cameron on March 11, 2005, the record does not establish that she was
medically restricted from working with him prior to July 24, 2006. The earliest such restriction
the Board can find comes from Dr. Kelley on September 11, 2006. Any administrative decision
to make Mr. Cameron the supervisor of the DBCS machines, and thereby appellant’s immediate
supervisor, did not violate any medical restriction that was in effect at that time.
2

5 U.S.C. § 8102(a).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566, 572-73 (1991).

5

Helen E Paglinawan, 51 ECAB 591 (2000) (the attending psychiatrist reported that work at the Guam duty
station might cause a relapse of the employee’s symptoms); Virginia Dorsett, 50 ECAB 478 (1999) (the employee’s
reaction to the proposed change of work shifts was held to be, in essence, a fear of future injury, and the possibility
of a future injury did not constitute an injury under the Act); Nicholas R. Kothe, 29 ECAB 4 (1977) (fear of future
injury).

3

To the extent that appellant feared what might happen to her if Mr. Cameron became her
immediate supervisor, the Board finds that such fear is not compensable. An emotional reaction
caused by fear of future injury is considered self-generated. It does not constitute an injury
arising out of the performance of her duties.
The Board will affirm the Office decisions denying appellant’s claim for benefits.
Appellant describes an emotional injury that is not compensable, one that did not arise in the
performance of her duties.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
traumatic emotional injury in the performance of duty on or about July 24, 2006.
ORDER
IT IS HEREBY ORDERED THAT the December 3 and May 3, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 13, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

